         Case 5:19-cv-01418-DAE Document 89 Filed 05/19/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


DEANNA THOMAS,                                 §
                                               §
                  Plaintiff,                   §               SA-19-CV-01418-DAE
                                               §
vs.                                            §
                                               §
GENERAL MOTORS FINANCIAL                       §
COMPANY, INC., PRG RECOVERY &                  §
HOLDINGS, LLC, AMERICREDIT                     §
FINANCIAL SERVICES, INC.,                      §
PATRICK K. WILLIS COMPANY, INC.,               §
                                               §
                  Defendants.

                          REPORT AND RECOMMENDATION
                       OF UNITED STATES MAGISTRATE JUDGE

To the Honorable United States District Judge David A. Ezra:

       This Report and Recommendation concerns the above-styled cause of action. Defendants

PRG Recovery & Holdings, LLC and Patrick K. Willis Company, Inc’s Motion for Sanctions

and for Show Cause [#77] was referred to the undersigned for disposition pursuant to Western

District of Texas Local Rule CV-72 and Appendix C. The undersigned has authority to enter

this recommendation pursuant to 28 U.S.C. § 636(b)(1)(B). For the reasons set forth below, this

case should be dismissed for want of prosecution.

       On March 12, 2021, the District Court referred Defendants PRG Recovery & Holdings,

LLC and Patrick K. Willis Co., Inc.’s Motion for Sanctions and Show Cause [#77], which

concerns Plaintiff’s conduct during her deposition. The undersigned entered an Order [#78]

setting the motion for a hearing on April 14, 2021, and requiring the parties to confer on the

matters raised in the motion and to file a joint advisory prior to the hearing describing which

issues remain in dispute and their respective positions on the issues.    Defendants filed an


                                               1
         Case 5:19-cv-01418-DAE Document 89 Filed 05/19/21 Page 2 of 4




advisory [#81] in compliance with the Court’s Order, but it reflects that Plaintiff refused to

confer regarding the matters raised in the motion. Neither did Plaintiff file a response to

Defendants’ motion.

       The Court held a telephonic hearing on the motion on April 14, 2021, as scheduled, at

which counsel for Defendants appeared. Plaintiff, who is proceeding pro se, failed to appear.

During the hearing, Defendants informed the Court that they had communicated with Plaintiff

via email at the address on file with the Court prior to the hearing in an attempt to confer

regarding the issues in the pending motion, in compliance with the Court’s Order. According to

Defendants, Plaintiff refused to confer on the issues raised in the motion and feigned ignorance

regarding her attorney’s recent withdrawal and the Orders entered by the Court. Through their

email correspondence (which Plaintiff received), Defendants informed Plaintiff of hearing

scheduled for April 14 and the requirement to confer. Defendants also discussed via email the

Court’s previous Order [#75], which granted Plaintiff’s attorney permission to withdraw and

ordered Plaintiff to obtain new counsel or file an advisory indicating her intention to proceed pro

se on or before May 3, 2021. This Order also instructed Plaintiff to review certain resources for

pro se litigants. According to Defendants, Plaintiff has been avoiding reviewing the filings in

this case as well as correspondence with her previous attorney.

       In light of the foregoing, on April 14, 2021, the undersigned entered a Show Cause Order

[#84], directing the Plaintiff to show cause why this case should not be dismissed for want of

prosecution and for failure to follow a Court order by filing a response on or before May 10,

2021. Plaintiff was warned that her failure to do so could result in the dismissal of her case

under Rule 41(b). The undersigned directed the Clerk to serve the Show Cause Order and the

Court’s previous Order (the one that Plaintiff had failed to comply with) by email and certified



                                                2
          Case 5:19-cv-01418-DAE Document 89 Filed 05/19/21 Page 3 of 4




mail, return receipt requested. The Clerk did so, and the docket indicates Plaintiff received both

on April 22, 2021. (See Certified Mail Receipt [#86], at 1.)

       To date, Plaintiff has failed to file a response to the April 14, 2021 Show Cause Order or

to file an advisory in compliance with the Court’s March 3, 2021 Order, and the deadlines

imposed by this Court for doing so have expired. A district court may dismiss an action for

failure to prosecute or to comply with any order. McCullough v. Lynaugh, 835 F.2d 1126, 1127

(5th Cir.1988) (per curiam); Fed. R. Civ. P. 41(b). In light of Plaintiff’s failure to comply with

multiple orders of this Court, including but not limited to her failure to her failure to file a

response to the Show Cause Order, the undersigned will recommend that Plaintiff’s claims be

dismissed for want of prosecution pursuant to Rule 41(b) of the Federal Rules of Civil

Procedure.

                                    Conclusion and Recommendation

       Having considered the record in this case, the undersigned recommends that this case be

DISMISSED FOR WANT OF PROSECUTION.

                Instructions for Service and Notice of Right to Object/Appeal

       The United States District Clerk shall serve a copy of this report and recommendation on

all parties by either (1) electronic transmittal to all parties represented by attorneys registered as

a “filing user” with the clerk of court, or (2) by mailing a copy to those not registered by certified

mail, return receipt requested. Written objections to this report and recommendation must be

filed within fourteen (14) days after being served with a copy of same, unless this time period is

modified by the district court. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). The party shall file

the objections with the Clerk of Court and serve the objections on all other parties. A party filing

objections must specifically identify those findings, conclusions or recommendations to which



                                                  3
         Case 5:19-cv-01418-DAE Document 89 Filed 05/19/21 Page 4 of 4




objections are being made and the basis for such objections; the district court need not consider

frivolous, conclusive or general objections. A party’s failure to file written objections to the

proposed findings, conclusions and recommendations contained in this report shall bar the party

from a de novo determination by the district court. Thomas v. Arn, 474 U.S. 140, 149–52 (1985);

Acuña v. Brown & Root, Inc., 200 F.3d 335, 340 (5th Cir. 2000). Additionally, failure to file

timely written objections to the proposed findings, conclusions and recommendations contained

in this report and recommendation shall bar the aggrieved party, except upon grounds of plain

error, from attacking on appeal the un-objected-to proposed factual findings and legal

conclusions accepted by the district court. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415,

1428–29 (5th Cir. 1996) (en banc).

       SIGNED this 19th day of May, 2021.




                                     ELIZABETH S. ("BETSY") CHESTNEY
                                     UNITED STATES MAGISTRATE JUDGE




                                               4
